11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Deen T. Williamson
Appellant
Vs.                   No. 11-01-00323-CV B Appeal from Dallas County
Blalack & Williams, P.C. et al
Appellees
 
Appellant has further failed to file the
clerk=s record as ordered.  Therefore, the appeal is dismissed for want
of prosecution.  TEX.R.APP.P. 37.3(b)
& 42.3.
 
PER CURIAM
 
November 27, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J.,
and
Wright, J., and McCall, J.